Citation Nr: 0032543	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-17 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran had active service from March 1944 to December 
1945.  This case came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which, in pertinent 
part, determined that the appellant had not submitted a 
well-grounded claim of entitlement to service connection for 
the cause of the veteran's death and denied the claim.  


REMAND

Initially, the Board observes that the Disabled American 
Veterans submitted a February 1998 Statement of 
Representative in Appeal Case on the appellant's behalf.  A 
March 2000 Certification of Appeal (VA Form 8) indicates that 
the appellant was represented by the Disabled American 
Veterans.  A review of the claims files does not reflect that 
the appellant has executed an Appointment of Veterans Service 
Organization as Claimant's Representative, (VA Form 21-22), 
in favor of the Disabled American Veterans or any other 
representative.  

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  The statutes governing 
the adjudication of claims for Department of Veterans Affairs 
(VA) benefits have recently been amended so as to remove the 
requirement of the submission of a well-grounded claim.  The 
amended statutes direct that, upon receipt of a complete or 
substantially complete application, the VA shall notify the 
appellant and her representative of any information and any 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate her claim.  The VA shall 
make reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3, 4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5103, 5103A, 5107).  The appellant's claim for 
service connection has not been considered under the amended 
statutes.  Therefore, the claim must be returned to the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should contact the appellant 
and request that (1) she clarify whether 
she desires to be represented in the 
instant appeal and, if so, (2) execute 
the appropriate power of attorney 
(Appointment of Veterans Service 
Organization as Claimant's 
Representative, (VA Form 21-22)) in favor 
her choice of accredited representative.  

2.  The RO must then review the claims 
files and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

3.  The RO should then readjudicate the 
appellant's entitlement to service 
connection for the cause of the veteran's 
death.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for due process of law.  No inference should be 
drawn from it regarding the final disposition of the 
appellant's claim.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

